Citation Nr: 1706102	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  14-11 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for osteoporosis.

4.  Whether new and material evidence to reopen a claim of service connection for bilateral hearing loss has been received.

5.  Whether new and material evidence to reopen a claim of service connection for cold injury residuals of the bilateral lower extremities has been received.

6.  Whether new and material evidence to reopen a claim of service connection for left ankle fracture, claimed as secondary to cold injury residuals of left ankle fracture, has been received.

7.  Whether new and material evidence to reopen a claim of service connection for gout has been received.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 to July 1953.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision, in which the RO, inter alia, denied the petition to reopen claims of service connection for bilateral hearing loss, cold injury residuals of the bilateral lower extremities, left ankle fracture, and gout.  The decision also denied claims of service connection for tinnitus, a heart disability, and osteoporosis.  In June 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in March 2014.

In October 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In January 2017, a Deputy Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action on these claims is warranted.

Initially, the Board observes that the Veteran's service personnel records have not been associated with the claims file.  The Veteran has asserted entitlement to service connection for cold injury residuals of the bilateral lower extremities as due to service in Alaska.  He has further asserted entitlement to service connection for residuals of a left ankle fracture, gout, as well as osteoporosis as due to the claimed cold injury of the bilateral lower extremities.  Accordingly, these service personnel records should be obtained for consideration in connection with the claims on appeal.

With respect to the claim of entitlement to service connection for a heart disability, the Veteran argues that he began experiencing cardiac symptoms, including elevated blood pressure, immediately after service.  See the October 2016 Board hearing transcript, pg. 14.  An October 1979 VA treatment record documented a diagnosis of questionable hypertension.  Routine blood pressure checks were noted in November 1980.  A continuing diagnosis of hypertension was indicated in April 1983.  An echocardiogram performed in March 2010 revealed aortic stenosis.  An August 2010 private treatment record noted continuing diagnoses of aortic valve disease, aortic stenosis, hypertension, and a heart murmur, which was confirmed in September 2010.  The Veteran has not been afforded a VA examination as to the claimed heart disability.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As such, this matter should be remanded in order for the Veteran to be provided a pertinent VA examination to address outstanding question of nexus with respect to the claimed heart disability.

Similarly, with respect to the claimed osteoporosis and tinnitus, the Veteran asserts that he suffers from these disabilities as due to his military service.  As to the tinnitus, he claims to have been exposed to in-service flight line noise.  To this end, the Board notes that the Veteran's service in the United States Air Force is consistent with his contentions; as such, exposure in-service noise is conceded for the purpose of this remand.  A VA audiological examination documented the Veteran's report of periodic bilateral tinnitus for many years.  As to the claimed osteoporosis, private treatment records document diagnoses of osteoporosis in March 2010 and osteopenia/osteoporosis in May 2010.  The Veteran has not been afforded a VA examination as to the claimed tinnitus or osteoporosis.  See Charles, supra;  see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As such, the matters should be remanded in order for the Veteran to be provided a pertinent VA examination to address outstanding question of nexus with respect to the claimed tinnitus and osteoporosis.

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may result in denial of his claim(s).  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.

Prior to arranging undertake action responsive to the above, to ensure that all due process requirements are met, and record is complete with respect to all claims in appellate status, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records (sone of which may bear on the petitions to reopen previously denied claims on appeal).

In a VA Form 21-4142 (Authorization and Consent to Release Information) dated in March 2010, the Veteran reported that he received treatment at the VA Medical Center in Martinez, California from 1985 through 1992; at the VA Medical Center (VAMC) in San Francisco, California, from 1992 through 2004; at the VAMC in Buffalo, New York, from 1994 through 2004; and from Kaiser Permanente from 1985 through 1992.  A review of the file reflects that the records from Kaiser Permanente and the Martinez VAMC have been obtained, as well as some treatment records from the VAMCs in San Francisco and Buffalo.  However, treatment records from the San Francisco VAMC dated from 1992 through 2001 remain outstanding, in addition to treatment records from the Buffalo VAMC dated from 1994 through 2004.  As such, the Board finds that the Veteran's complete VA treatment records from the VAMCs in San Francisco and Buffalo should be requested and obtained upon remand.  The AOJ should also obtain the Veteran's more recent VA treatment records since August 2010.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain the Veteran's complete service personnel records.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

2.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran at the San Francisco VAMC (dated from 1992 to 2001), at the Buffalo VAMC (dated from 1994 through 2004), as well as at any other VA facility since August 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA examinations in connection with his heart disability, osteoporosis, and tinnitus service connection claims , each by an appropriate medical professionals.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to each designated individual,  and each examination report should include discussion of the Veteran's documented medical history and assertions.  
All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to each diagnosed heart disability, tinnitus, and osteoporosis (as appropriate), the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such diagnosed disability had its onset during active duty service or is otherwise medically related to service.

In addressing the above, each examiner must consider and discuss all in- and post-service medical and other objective evidence, as well as all lay assertions, to include the Veteran's competent .assertions as to the onset, nature, and continuity of associated symptoms.

In this regard, each examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the Veteran's lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

Notably, the absence of evidence of treatment for any claimed disability in the Veteran's service treatment records should no serve as the sole basis for a negative opinion.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate each claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and all legal authority.  

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

